Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 4, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAM et al. (US 2022/0141485) hereinafter “NAM”.
As per claim 1, NAM discloses a method of decoding video data (paragraph 0029 and fig. 11), the method comprising: 
obtaining, from a bitstream that comprises an encoded representation of the video data, a syntax element indicating a value equal to 6 minus a maximum number of intra block copy merging motion vector prediction (MVP) candidates in a merging candidate list of a coding unit (CU) of the video data (fig. 11, S1100; wherein the image information can include information disclosed in at least one of tables 1, 2, 4, 6, 8, 10 and 12 as taught in paragraphs 0185-0186, said information can be the syntax element six_minus_max_num_ibc_merge_cand taught in table 2, see paragraphs 0160-0161); 
based on the maximum number of intra block copy merging MVP candidates being greater than 1 (see table 12, under numeral (5), When numCurrMergeCand is less than MaxNumibcMergeCand and greater than 1), obtaining a merge index syntax element from the bitstream, wherein the merge index syntax element specifies a merging candidate index of the merging candidate list of the CU, wherein the merging candidate index indicates a selected merging candidate in the merging candidate list of the CU (see table 12, under numeral (6), The following assignments are made: mvL[ 0 ] = mergeMvCandList[ merge_idx[ xCb ][ yCb ] ][ 0 ]…mvL[ 1 ] = mergeMvCandList[ merge_idx[ xCb ][ yCb ] ][ 1 ]); 
generating a prediction block for the CU using motion parameters of the selected merging candidate (fig. 11, S1140 and paragraph 0190, The decoding apparatus may generate prediction samples of the current block based on the block vector); and 
reconstructing the CU based on the prediction block for the CU and residual data for the CU (fig. 11, S1150 and paragraph 0191, The decoding apparatus may generate (derive) reconstructed samples based on the residual samples and the prediction samples).
As per claim 4, the claim is directed to an encoding method opposite to the decoding method of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 4; in addition, NAM teaches an encoding method opposite to the claimed decoding method (fig. 9; paragraphs 0173-0183).
As per claim 7, arguments analogous to those applied for claim 1 are applicable for claim 7; in addition, NAM discloses a memory to store the video data; and one or more processor implemented in circuitry, the one or more processor configured to execute the claimed decoding method (paragraphs 0198 and 0200).
As per claim 10, the claim is directed to an encoding device opposite to the decoding device of claim 7; therefore, arguments analogous to those applied for claim 1 are applicable for claim 10; in addition, NAM teaches an encoding device opposite to the claimed decoding device (figs 3 and 9; paragraphs 0173-0183). Furthermore, NAM discloses a memory to store the video data; and one or more processor implemented in circuitry, the one or more processor configured to execute the claimed encoding method (paragraphs 0198 and 0200).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim(s) 2, 5, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAM et al. (US 2022/0141485) in view of LEE et al. (US 2022/0060714) hereinafter “LEE”.
As per claim 2, NAM discloses the method of claim 1, wherein the syntax element is a first syntax element, the CU is a first CU (the coding unit taught in paragraph 0056 and the six_minus_max_num_ibc_merge_cand taught in table 2 could be considered as first CU and first syntax element);
However, NAM does not explicitly disclose obtaining, from the bitstream, a second syntax element indicating a maximum number of merge mode with motion vector differences (MMVD) base merging candidates; and decoding a second CU of the video data based on the second syntax element.
In the same field of endeavor, LEE discloses a second syntax element indicating a maximum number of merge mode with motion vector differences (MMVD) base merging candidates (paragraph 0313, when mmvd_merge_flag has a first value, the maximum number MaxNumMergeCand of candidates included in the merge candidate list may be predefined or may be determined as the maximum number MaxNumMMVDCand of candidates included in the merge candidate list of the MMVD; see also paragraphs 0301-0302, 0308 and 0318); and decoding a second CU of the video data based on the second syntax element (fig. 13b; paragraph 0394, the current block may be encoded or decoded in the MMVD merge mode).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of NAM in view of LEE by using a merge mode with motion vector difference (MMVD) in order to improve image encoding/decoding efficiency (LEE; paragraph 0005).
As per claims 5, 8 and 11, arguments analogous to those applied for claim 2 are applicable for claims 5, 8 and 11.
 
9.	Claim(s) 3, 6, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAM et al. (US 2022/0141485) in view of PARK et al. (US 2018/0227582) hereinafter “PARK”.
As per claim 3, NAM discloses the method of claim 1, wherein the syntax element is a first syntax element, the CU is a first CU (the coding unit taught in paragraph 0056 and the six_minus_max_num_ibc_merge_cand taught in table 2 could be considered as first CU and first syntax element), and the method further comprises: obtaining, from the bitstream, a second syntax element indicating a value equal to 6 minus a maximum number of merging motion vector prediction (MVP) candidates ((fig. 11, S1100; wherein the image information can include information disclosed in at least one of tables 1, 2, 4, 6, 8, 10 and 12 as taught in paragraphs 0185-0186, said information can be the syntax element six_minus_max_num_merge_cand taught in tables 1, 2, 4, 6, 8 and 10); and decoding a second CU of the video data based on the second syntax element (paragraphs 0185-0191 teaches the process of decoding the current coding unit using image/video information included in at least one of table 1, 2, 4, 6, 8 and 10).
However, NAM does not explicitly disclose wherein a smallest value of the maximum number of the merging MVP candidates is restricted to 2.
In the same field of endeavor, PARK discloses wherein a smallest value of the maximum number of the merging MVP candidates is restricted to 2 (paragraph 0087, the maximum number of merging candidates is two or more).
NAM and PARK are in the same field of endeavor. They teach all the claimed elements of claim 3; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results.
As per claims 6, 9 and 12, arguments analogous to those applied for claim 3 are applicable for claims 6, 9 and 12.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2021/0297657)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached M-F: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482